Motion GRANTED and Order filed October 15, 2020.




                                        In The

                         Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00690-CV
                                     ____________

                   IN RE JETALL COMPANIES, INC., Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                151st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2018-77552


                                       ORDER

        On October 8, 2020, relator Jetall Companies, Inc. filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Mike
Engelhart, Judge of the 151st District Court, in Harris County, Texas, to set aside
his August 31, 2020 order striking relator’s jury demand, entered in trial court
number 2018-77552, styled Jetall Companies, Inc. v. Gene Van Dyke and Astrid Van
Dyke.
      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On October 14, 2020, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER all proceedings in trial court cause number 2018-77552, Jetall
Companies, Inc. v. Gene Van Dyke and Astrid Van Dyke, STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

                                   PER CURIAM


Panel Consists of Justices Christopher, Hassan, and Poissant.




                                           2